DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: status indicator, alignment feature, lighting assembly, and biasing assembly in claims 1 and 15, and all claims depending therefrom.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With regard to each of these features, examples of such described in the disclosure are relied on:
Status indicator – Paragraph [0038] - As used herein, "status indicator" may be used to refer to any component of door assembly 200 which is configured for being illuminated by a light source. For example, according to the illustrated embodiment, status indicator 240 is a light diffuser or a light pipe 242 that extends from within door gap 206 to a front surface 244 of door assembly 200. Alternatively, status indicator 240 may be any suitable transparent or semitransparent feature for 
Alignment feature – Paragraph [0043] - According to the illustrated embodiment, alignment feature 272 is light pipe 242 itself. In this manner, board assembly 266 is urged into direct contact with alignment feature 272 (i.e., the top surface of light pipe 242) when inner door 202 and outer door 204 are assembled. However, it should be appreciated that according to alternative embodiments, alignment feature 272 may be any other suitable feature that has a fixed vertical position relative to outer door 204 and a known distance from light pipe 242. For example, board assembly 266 may include a standoff member, such as a retention fastener 274 (described below) which may extend off of board assembly 266 any suitable distance for engaging alignment feature 272 and properly positioning light source 268
Lighting assembly – Paragraph [0047] Specifically, according to the illustrated embodiment, lighting assembly 260 includes nine LED light sources 268 positioned on a bottom 288 of board assembly 266. In addition, light pipe 242 defines nine slots 286 for receiving each of the nine light sources 268.
Biasing assembly – Paragraph [0044] Referring again to FIGS. 4 through 8, biasing assembly 270 may be a spring assembly including one or more posts 280 that extend from mounting flange 264 toward board assembly 266. Board assembly 266 may define apertures (not shown) through which posts 280 may pass such that board assembly 266 is slidably mounted on posts 280. In addition, biasing assembly 270 may include one or more spring elements 282 that are positioned between mounting flange 264 and board assembly 266 to urge support assembly 266 away from mounting flange 264.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Election/Restrictions
Claims 1-14 are allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 7/9/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 15-20 directed to a dishwasher appliance is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or disclose each of the claimed features of the door assembly in independent claims 1 and 15, including the features of the door gap, status indicator, alignment feature, mounting flange, board assembly, and biasing assembly as claimed in respective claims 1 and 15 in combination with the other features of each claim. The closest prior art of record, Eng (USPN 9,161,675, previously disclosed by Applicant in the IDS filed 8/20/2018)  discloses a door with a light 21, window 520 (Figures 11-a and 11-2), however, is silent regarding use of at least the alignment feature, mounting flange, and biasing assembly as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711